Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald D. Sever appeals the district court’s order dismissing his 42 U.S.C § 1983 (2006) action for failure to state a *303claim after a 28 U.S.C. § 1915(e)(2)(b) (2006) review, and has moved for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Sever’s motion for appointment of counsel and affirm the district court’s order. Sever v. CEO of Prisoner Transp. Am., No. 7:10-cv-00406-gec-mfu, 2010 WL 4824682 (W.D.Va. Nov. 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.